Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                       Nos. 04-13-00390-CR through 04-13-00392-CR

                                       David LOVEN,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                Trial Court Nos. 2013-CR-3348, 2013-CR-3349, 2013-CR-3350
                        Honorable Maria Teresa Herr, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED October 15, 2014.


                                               _____________________________
                                               Rebeca C. Martinez, Justice